Citation Nr: 1539083	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-33 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), initially rated as 50 percent disabling for the period prior to May 25, 2010.

2.  Entitlement to service connection for right and left knee disorders.

3.  Entitlement to a total rating for compensation on the basis of individual unemployability for the period prior to February 11, 2009.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from June 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) Oakland, California.  

The June 2008 rating decision denied the Veteran's claim of entitlement to service connection for a bilateral knee disorders.  The July 2009 rating decision granted service connection for PTSD, and assigned a 30 percent disability rating, effective October 18, 2007.  

In a December 2010 rating decision, the RO granted an increased, 50 percent disability rating for his PTSD, also effective October 18, 2007.  Subsequently, in a May 2014 rating decision, the Veteran was granted an increased, 100 percent disability evaluation for the Veteran's PTSD for the rating period since May 25, 2010.  The Veteran has not indicated that he agrees with the rating assigned for his PTSD prior to May 25, 2010.   Therefore, the grant of a higher rating is not a full grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 35 (1993).   

Nevertheless, as the Veteran has been granted a 100 percent disability rating for his PTSD effective May 25, 2010, which constitutes a full grant of benefits sought, the 
Board will only consider entitlement to an increased disability evaluation for his PTSD for the rating period prior to May 25, 2010.   

The Board observes that there has been confusion as to which knee the Veteran wished to continue to claim for entitlement to service connection, and that the matter remains in dispute.  As such, the Board will consider entitlement to service connection for both knees, and the issue as listed above reflects this consideration.

The Board notes that, pursuant to his request in the substantive appeal, the Veteran requested a hearing before the Board; however, in May 2015, the Veteran withdrew the Board hearing request.  As such, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e)  (2015).

The issue of entitlement to TDIU for the rating period prior to February 11, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to May 25, 2010, PTSD most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired memory, anxiety, depression, intrusive thoughts, sleep impairment, and difficulty in establishing and maintaining effective social relationships.    

2.  Right and left knee disorders were not manifest during service or within one year of separation.  Right and left knee disorders are not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD for are not met for the rating period prior to May 25, 2010.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  Right and left knee disorders were not incurred in or aggravated by service, nor can arthritis of the right and left knees be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in December 2007, July 2009, May 2010, and December 2014,  to the Veteran.  These letters explained the evidence needed to substantiate the initial claims for service connection, as well the legal criteria for entitlement to such benefits; the Veteran's claim for an increased rating for PTSD is downstream from claim for service connection.  Nevertheless, these letters explained the evidence necessary to substantiate a claim for an increased rating, as well as the legal criteria for such benefits.   The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claim for an increased rating.  The examination reports contain all the findings needed to rate the Veteran's service-connected PTSD, including history and clinical evaluation.  

The Veteran was also afforded a VA examination responsive to the claim for service connection of right and left knee disorders.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the service-connected PTSD has not materially changed and a uniform evaluation is warranted for the initial rating period prior to May 25, 2010.

The Veteran's PTSD is evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

After a review of all the evidence, the Board finds that the Veteran's service-connected PTSD more nearly approximates the criteria for the current, 50 percent disability evaluation for the rating period prior to May 25, 2010.  The Board finds that the Veteran's psychiatric symptoms during this time period have been relatively consistent, and that the 50 percent evaluation takes into account the Veteran's social and occupational impairment for the rating period prior to May 25, 2010.  During this part of the rating period, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances in mood and motivation, irritability, nightmares, anxiety, depression, intrusive thoughts, sleep impairment, and difficulty in establishing and maintaining effective social relationships.   Thus, these symptoms are already contemplated by the 50 percent disability rating assigned for the rating period prior to May 25, 2010.

The Veteran's treating providers described the Veteran's PTSD symptoms as no more than moderate; symptoms interfered with occupational functioning and social relationships for the Veteran, but did not cause such social and occupational impairment as to render him deficient in most areas.  The treating providers at VA assigned GAF scores of 45 to 50.  The September 2007 psychiatric evaluation report from Dr. M reflects a GAF score of 60.  A GAF score is probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board notes that the Veteran's GAF scores are consistent with the symptomatology shown in contemporaneous treatment records.  The GAF scores of Dr. M and the treating providers at VA take into account all of the medical evidence of record, lay and objective, for the rating period on appeal, such that a fuller picture of the nature and history of the Veteran's PTSD is provided.  See 38 C.F.R. § 4.2 (2015) (it is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present).  

The Board acknowledges that the Veteran complained of nightmares, anger, intrusive thoughts, irritability, difficulty concentrating, anxiety, and depression at his VA examinations and in seeking treatment.  However, the 50 percent disability evaluation accounts for the Veteran's moderate social and occupational impairment, as caused by these symptoms during the rating period prior to May 25, 2010.

In this regard, the Board finds that the criteria for a disability rating of 70 percent have not been met or more nearly approximated for any part of the rating period on appeal prior to May 25, 2010.  As previously discussed, the Veteran did not report homicidal or suicidal ideation, hallucinations or delusions, panic attacks, or impaired judgment during the initial rating period, prior to May 25, 2010.

Here, the evidence does not show that the Veteran experienced occupational and social impairment with deficiencies in most areas during the rating period prior to May 25, 2010, and did not experience symptoms such as obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, or spatial disorientation, as contemplated by a 70 percent disability rating under Diagnostic Code 9411.  

VA mental health treatment notes and the report from Dr. M reflect that the Veteran had depression and anxiety, but he did not have suicidal or homicidal ideation, delusions or hallucinations, or impaired thought processes.  The Veteran complained of sleep impairment, intrusive thoughts, irritability, and mild memory loss, but the examination report indicates that the Veteran is alert and oriented, with appropriate speech and behavior, and without evidence of suicidal or homicidal ideation.  Additionally, the Board acknowledges that the Veteran's treating providers at VA, as well as Dr. M, note the Veteran's symptoms, such as irritability, anger, difficulty concentrating, and depression.  However, the Board reiterates that those symptoms are nearly the same as those listed in the criteria for a 50 percent rating and the characterization of these symptoms were indicative of at most moderate impairment caused by the disorder.  Moreover, there was no specific indication to the contrary in the Veteran's testimony before the undersigned.   

Although fluctuations in symptomatology, GAF scores, and overall impairment are inevitable during the course of such a lengthy appeal period, the Board finds that the Veteran has consistently had symptoms of anxiety and depression, sleep impairment, and difficulty concentrating.  There is no evidence of symptoms such as ritualistic or obsessive behavior, hallucinations, delusions, suicidal or homicidal ideation, or impaired speech or thought processes.  Consequently, the weight of the evidence is against a rating higher than 50 percent for PTSD.

For these reasons, the Board finds that the Veteran is not entitled to an initial disability evaluation in excess of 50 percent for PTSD for the rating period prior to May 25, 2010.  38 C.F.R. §§ 4.3, 4.7. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD prior to May 25, 2010 are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA treatment records and report from Dr. M, which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of anxiety, depression, irritability, and sleep impairment, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's PTSD, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of an extraschedular rating for the Veteran's PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A review of the treatment records from the Veteran's period of service reveal treatment for complaints of right knee pain and a history of left knee "clicking."   In July 1969, the Veteran complained of right knee pain since a motor vehicle accident in 1968, which worsens with activity.  Physical examination and x-rays were normal other than the complaints of pain.  Nonetheless, at a May 1970 flight examination and at his March 1971 VA examination, clinical evaluation of the Veteran's lower extremities and musculoskeletal system were normal; he reported at separation that he was in good health. 

Private treatment records from Dr. D reflect that the Veteran was seen for a right knee twist injury in July 2003, and that a November 2003 MRI showed a lateral meniscal tear, possible medial meniscus tear, and possible patellar tendinopathy.  In June 2005, the Veteran complained of pain and swelling of the left knee following a twist injury.

A September 2007 VA medical record indicates that the Veteran reported a history of a remote bilateral knee injury and falling related to left knee instability.  

An October 2007 VA orthopedic consultation report indicates that x-rays revealed degenerative joint disease and mild chondromalacia of both knees.  According to the Veteran, his knees were fine until he entered the military, and that, beginning in basic training, his knees would collapse or lock without warning, causing him to fall.  Physical examination was normal except for crepitus of the knees and medial joint line tenderness on the left knee.  The treating provider indicated that the Veteran is developing degenerative arthritis, which would progress, given the Veteran's size. 

The Veteran was afforded a VA joints examination in May 2008.  The examiner noted that the Veteran had degenerative joint disease and mild chondromalacia according to x-rays.  Following a physical examination and review of the claims file, the VA examiner indicated that the Veteran's current degenerative arthritis was not likely related to the Veteran's service given the lack of recurrent knee complaints, for either knee, from 1971 to 2003.

Based on the evidence of record, the Veteran's claim of service connection for right and left knee disorders must be denied.

Here, no degenerative joint disease of the either knee was "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the degenerative joint disease of the right and left knees during service.  38 C.F.R. § 3.303(b).  The Board points out the May 1970 and March 1971 military examinations were normal, and that there were no complaints related to either knee until 2003.

The Veteran is competent to report symptoms and diagnoses of degenerative joint disease of the right and left knees, and when his symptoms were first identified.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  However, none of the post-service treatment records reflect complaints, treatment, or diagnoses of degenerative joint disease within one year of service.  Moreover, his statements, even if accepted as credible, do not establish a nexus to his service for right and left knee disorders.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The weight of the evidence reflects that the Veteran's right and left knee disorders are unrelated to his service.  The May 2008 VA examination report clearly concluded that the right and left knee disorders were less likely than not related to the Veteran's service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

There is no probative evidence that the Veteran's left and right knee disorders are related to his acute complaints of knee pain during service.  To the contrary, the May 2008 VA examination report demonstrates that it is unlikely that the Veteran's right and left knee disorders are related to his service, and opined that the absence of related complaints in the years since service indicates that there is no relationship between his current complaints and his service.   Of note, the Veteran's VA treatment records indicate that the Veteran did not associate his knee complaints to his service until he filed his claims for service connection; to this point, the Board observes that the Veteran did not make any association between his knees and his military service until October 2007, when he filed his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  Moreover, treatment records from Dr. D reflect twist injuries to each knee in 2003 and 2005, and do not reflect any  relationship between the Veteran's service and his post-service injuries.  As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's right and left knee disorders to an in-service event, injury, or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the May 2008 VA examination report and the clinical evidence of record.  The VA examiner's opinion, determining that the Veteran's right and left knee disorders are unrelated to service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this regard, the Board points out that the VA examiner's opinion was specific, and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The VA examiner found that the Veteran's current degenerative joint disease of the right and left knees did not have onset during service and were unrelated to any event, illness, or injury in service.  The VA examiner explained the reasons for the conclusions based on an accurate characterization of the evidence of record, which does not demonstrate that the Veteran's degenerative joint disease of the right and left knees is related to service.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of right and left knee disorders.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to an initial disability rating in excess of 50 percent, for the period prior to May 25, 2010, for PTSD is denied. 

Service connection for a bilateral knee disorder is denied.



REMAND

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran has not formally filed a claim of entitlement to a TDIU.  However, in a February 2008 statement, the Veteran alleged that his service-connected disabilities preclude him from obtaining or maintaining gainful employment.  The Board notes that a 100 percent disability rating has been in effect since February 11, 2009 for his service-connected prostate cancer and since May 25, 2010 for his service-connected PTSD.  Therefore, a TDIU claim is raised by the record in this case only for the rating period prior to February 11, 2009.  The TDIU claim has not yet been adjudicated by the RO.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU, and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU. After completing all indicated development, the RO should adjudicate the claim for TDIU in light of all the evidence of record.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


